Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 10-12 and 14-15 are allowed.
Claims 1-9, 13, and 16-18 were cancelled by the applicant in the amendments filed on 01/28/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, a method for controlling the movement of a hollow piston in a tensioner having the particular steps recited within independent claim 10, or said method being carried out on a tensioner having the exact features recited within independent claim 10. More specifically, a method comprising: the step of providing a tensioner that includes a tensioner body with a bore and an inlet, a hollow piston with a plurality of ratchet teeth, a first flat top surface having a second height, and a second flat top surface having a first height, a hydraulic pressure chamber, a piston spring, and a ratchet clip formed of two legs, a connecting section, and a bendable section, all arranged/ structurally configured in the exact manner described within claim 10 imitations; the step of preventing the retraction of the piston more than a backlash amount by engaging the two legs of the step of retaining the hollow piston within the bore of the tensioner body by positioning the connecting section of the ratchet clip at a third height that is located between a second height of the first flat top surface and a first height of the second flat top; wherein, the second flat top surface is positioned adjacent to the first flat top surface, and the first height of the second flat top surface is dimensioned to be taller than the first height of the first flat top surface. 
As set forth in the previous office action (dated 10/29/2021), Yoshimura et al. (U.S. PGPUB 2010/0016105A1) in view of Chekansky et al. (U.S. PGPUB 2010/0222167A1) can propose a method that is considerably similar to the applicant’s claimed method for controlling the movement a hollow piston in a tensioner. Where Yoshimura et al. teach (Figures 1-9C and Paragraphs 0049-0079) a tensioner (chain tensioner 10) comprising a tensioner body (housing 11) having a bore (cylinder 12) in fluid communication with a source of pressurized fluid (external hydraulic oil supplied to the hydraulic chamber 15 via the check valve 16) through an inlet (entrance to the hydraulic chamber 15 that is located at the check valve 16); a hollow piston (plunger 14) slidably received within the bore; an outer diameter of the hollow piston (outer circumferential surface of the plunger 14) having a plurality of teeth (ratchets 22 formed by the ratchet ridges 22a and the ratchet grooves 22b); an extension end of the hollow piston (closed upper end of the plunger 14) having at least one first flat top surface (width-across-flats portions 20), and a second flat top surface (steps 20a at the rear end of each width-across-flats portion 20) adjacent to said first flat top surface; a hydraulic pressure chamber (hydraulic chamber 15) defined by the hollow piston and the bore of the tensioner body; a piston spring (return spring 13) received within the hydraulic pressure chamber for biasing the hollow piston away from the the second flat top surface on the hollow piston in the tensioner taught by Yoshimura extends perpendicularly from the first flat top surface in a radial direction from said first flat top surface. Therefore, said second flat top surface does not have a first height that is taller than the second height of the first flat top surface, and the connecting section of the ratchet clip in Yoshimura et al. cannot possibly be positioned between the second height of the first flat top surface and the first height of the second flat top surface as required by claim 10 limitations. Furthermore, Chekansky et al. does not offer any supporting evidence that would result in curing above noted deficiencies in Yoshimura et al. In addition, all other pertinent prior art identified by the examiner, also fail to disclose or render obvious, a 
Accordingly, the method claimed by the applicant within claims 10-12 and 14-15, is determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654